 



Exhibit 10.08
EXHIBIT A
CONSULTING AGREEMENT
     CONSULTING AGREEMENT, effective as of October 1, 2007, by and between
BROOKS AUTOMATION, INC., 15 Elizabeth Drive, Chelmsford, Massachusetts 01824
(the “Company”) EDWARD C. GRADY, of 124 2nd Street, Apt #3, Los Altos, CA 94022
WITNESSETH:
     WHEREAS, Consultant has been employed by the Company pursuant to a Second
Amended and Restated Employment Agreement, effective September 1, 2006 (the
“Employment Agreement”);
     WHEREAS, the Consultant and Company have executed an Indemnification
Agreement (the “Indemnification Agreement”)’
     WHEREAS, the Consultant and Company have executed an Executive Invention,
Nondisclosure, Noncompetition and Nonsolicitation Agreement (the “Noncompetition
Agreement”);
     WHEREAS, the Employment Agreement provides that the parties would enter
into a Consulting Agreement in certain circumstances in connection with the
Employment Agreement; and
     WHEREAS, the Company and Consultant desire to enter into a Consulting
Agreement (the “Consulting Agreement”) on the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein it is hereby agreed by and between the Company and Consultant
as follows:
1. Consulting Term. The term of this Consulting Agreement shall be four years,
unless earlier terminated in accordance herewith, commencing October 1, 2007
(the “Effective Date”) and ending September 30, 2011 (the “Term”).
2. Consulting Responsibilities. Consultant shall, if and to the extent requested
by the Company’s Board of Directors, provide the Company’s Board of Directors
and Chief Executive Officer with advice on strategic planning issues and assist
them with the transitioning of management to a new executive team. Consultant
shall be available for up to one hundred (100) hours per quarter to provide such
consulting services as may be reasonably requested by the Board. If the Board
does not request such services in any particular quarter, then the hours not
utilized by the Company shall not carry over into any subsequent quarters.
Consultant shall be permitted to perform the duties under this Section 2 in the
geographic location of his choice. Consultant shall be considered for nomination
to the Company’s Board of Directors each year of the Term (as defined below) by
the Company’s Nominating and Governance Committee.
3. Remuneration.
     (a) Fees. In consideration of Consultant entering into this Consulting
Agreement, and of his agreeing to furnish services as Consultant hereunder, the
Company shall pay to

 



--------------------------------------------------------------------------------



 



Consultant an annual fee of One Hundred Thousand Dollars ($100,000). The annual
fee shall be paid in monthly installments in accordance with the Company’s
normal practices. The Consultant shall be an independent contractor and will be
responsible for all self-employment taxes. Executive shall be eligible to
receive additional fees as determined by the Compensation Committee in light of
the services provided by the Consultant hereunder.
     (b) Expenses. The Company shall reimburse Consultant for his reasonable
out-of-pocket expenses incurred in connection with the furnishing of services
hereunder and in accordance with the Company’s expense policies for independent
contractors.
     (c) Restricted Stock/Options. If this Consulting Agreement is terminated by
the Company without cause as defined below, then notwithstanding anything herein
or in the governing plan, stock or option agreement to the contrary, all stock
options then held by the Consultant shall continue to vest in accordance with
the vesting schedule therein, without regard to any continued employment or
other relationship with the Company, and remain exercisable, for the remaining
option term.
     (d) Benefits. During the Term and to the extent permitted by the applicable
plan, Consultant shall be eligible for participation in and shall receive all
benefits available under the Brooks Automation, Inc. 401(k) Plan, and the
Company’s welfare benefit plans, practices, policies and programs (including
disability, salary continuance, group life, accidental death and travel accident
insurance plans and programs) normally available to other senior executives.
These benefits shall be in addition to the benefits required to be provided to
the Executive pursuant to Section 15 of the Employment Agreement which shall
survive independently from this consulting agreement. In addition, at the
request of the Consultant, the Company will use its commercially reasonable
efforts to implement an arrangement whereby the Consultant may continue to
participate in the company Deferred Compensation Plan established 04/01/2005 and
defer some or all of the remuneration he is due hereunder to the extent such an
arrangement is available in compliance with applicable law, including
Section 409A of the Internal Revenue Code.
4. Termination of Consulting. The Company or Consultant may terminate this
Consulting Agreement by providing at least sixty (60) days written notice to the
other in accordance with the notice requirements of Section 8(f) herein. If the
Company (or any successor or assignee) terminates the Consulting Agreement
without cause as defined below, then it shall continue to pay the fees and
provide the benefits set forth in Sections 3(a), 3(b) and 3(c) above through the
expiration of the Term but all other rights and obligations of the Company or
Consultant shall cease and be completely void expect as specifically set forth
in this Consulting Agreement. If this Consulting Agreement is terminated by the
Company for cause or by the Consultant, then the Company shall have no further
obligation hereunder. For purposes of this Section, “cause” shall mean the
(i) Consultant’s conviction of, or the entry of a plea of guilty or nolo
contendere to any misdemeanor involving moral turpitude or any felony;
(ii) fraud, embezzlement, or similar act of dishonesty, unauthorized disclosure,
attempted disclosure, use or attempted use of confidential information; acts
prejudicial to the interest or reputation of the Company; or falsification,
concealment or distortion of management information; (iii) conduct by the
Consultant constituting an act of moral turpitude, or acts of physical violence
while on duty; (iv) the Consultant’s willful failure or refusal to perform the
duties on behalf of the Company which

-2-



--------------------------------------------------------------------------------



 



are consistent with the scope and nature of the Consultant’s responsibilities,
or otherwise to comply with a lawful directive or policy of the Company; (v) any
act of gross negligence, gross corporate waste or disloyalty by the Consultant
to the Company or the commission of any intentional tort by the Consultant
against the Company; or (vi) material breach of this Agreement by the
Consultant.
5. Public Statements. For so long as the Consultant is engaged by the Company
under this Consulting Agreement, and at all times thereafter, the Consultant
shall support the Company in public statements and in all dealings with third
parties, and will refrain from making any derogatory or harmful statements with
respect to the Company or taking any action that would reflect negatively on the
Company or any of its officers, directors, employees, advisors, customers or
other related or affiliated parties.
6. Release. Except for Consultant’s rights arising under any option agreements,
restricted stock agreements, the Indemnification Agreement, the Noncompetition
Agreement and this Consulting Agreement, Consultant specifically releases,
remises and forever discharges the Company and its officers, directors, agents
and employees, acting in their capacity as such officer, managing director and
employee, from all claims of any nature which Consultant now has or ever had
arising from his employment with the Company, whether common law claims or
statutory claims, including but not limited to:
     (a) claims under any United States state or federal discrimination, fair
employment practices or other employment related statute, or regulation (as they
may have been amended through the date of this Consulting Agreement) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, color, religion, national origin, age, gender, marital status,
disability, handicap, veteran status or sexual orientation. Without limitation,
specifically included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Age Discrimination in Employment Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act, the Americans With
Disabilities Act and any similar Massachusetts or other state or local statute
or ordinance;
     (b) claims under any other United States state or federal employment
related statute, or regulation (as they may have been amended through the date
of this Consulting Agreement) relating to wages, hours or any other terms and
conditions of employment. Without limitation, specifically included in this
paragraph are any claims arising under the Fair Labor Standards Act, the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) and any similar Massachusetts or other state
or local statute or ordinance;
     (c) claims under any United States state or federal common law theory
including, without limitation, wrongful discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
     (d) any other claim arising under United States state or federal law;

-3-



--------------------------------------------------------------------------------



 



     (e) any benefits under the Employment Agreement including, without
limitation, any termination benefits provided under Sections 7 and 8 thereunder;
and
     (f) notwithstanding anything herein to the contrary, Consultant is not
releasing, and shall not be deemed to have released, any and all common law,
contractual, statutory or other rights of Consultant may under the
Indemnification Agreement or contribution, if any, or any claims to the extent
of available insurance coverage.
7. Older Workers Benefit Protection Act of 1990. This paragraph is intended to
comply with the United States Older Workers Benefit Protection Act of 1990
(“OWBPA”) with regard to Consultant’s waiver of rights under the United States
Age Discrimination in Employment Act of 1967 (“ADEA”):
     (a) Consultant is specifically waiving rights and claims under ADEA;
     (b) The waiver of rights under ADEA does not extend to any rights or claims
arising after the date this Consulting Agreement is signed by Consultant;
     (c) Consultant acknowledges receiving consideration for this waiver;
     (d) Consultant acknowledges that he has been advised to consult with an
attorney before signing this Consulting Agreement; and
     (e) Consultant acknowledges that after receiving a copy of this Consulting
Agreement, Consultant had the right to take up to 21 days to consider his
decision to sign the Consulting Agreement; the parties agree that changes,
whether material or immaterial, do not restart the running of the 21 day period.
Further, that Consulting Agreement does not become effective for a period of
seven days after Consultant signs it. Consultant has the right to revoke this
Consulting Agreement during the seven day period. Revocation must be made in
writing, signed by Consultant and delivered to the Company during the seven day
period. If Consultant revokes this Consulting Agreement, the entire Consulting
Agreement shall be null and void.
8. Miscellaneous.
     (a) Incapacity. In the event of Consultant’s disability or incapacity,
during the Term, he shall not be required to furnish services hereunder while
such incapacity or disability continues, and during the period of such
incapacity or disability, the salary and benefits payable to him as provided
herein shall be paid in the same amounts and at the same times as it would have
been payable if he had not been under such incapacity or disability.
     (b) Entire Agreement. Except as provided herein with respect to the
Indemnification Agreement, Noncompetition Agreement, Employment Agreement,
restricted stock agreements and option agreements, the Consulting Agreement
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral.
     (c) Severability. In the event that any court having jurisdiction shall
determine that any covenant or other provision contained in this Consulting
Agreement shall be unreasonable or

-4-



--------------------------------------------------------------------------------



 



unenforceable in any respect, then such covenant or other provision shall be
deemed limited to the extent that such court deems it reasonable and
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any covenant or provision wholly unenforceable,
the remaining covenants and provisions of this Consulting Agreement shall
nevertheless remain in full force and effect.
     (d) Assignment. The Consultant may not make any assignment of this
Consulting Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the Company. The Company shall assign its
rights and obligations under this Consulting Agreement, without the consent of
Consultant, if the Company shall hereafter effect a reorganization, consolidate
with, or merge into any other entity or transfer all or substantially all of its
properties or assets to any other person or entity. This Consulting Agreement
shall be binding upon and inure to the benefit of the Company, Consultant and
their respective successors, executors, administrators, heirs and permitted
assigns.
     (e) Arbitration. In the event of a dispute between the parties as to the
meaning or interpretation of this Agreement, or the performance of either party
hereunder, either party may submit the matter for arbitration in Boston,
Massachusetts, to the American Arbitration Association, which is expressly
permitted and required hereby, to include the reasonable costs of arbitration,
including attorney fees, of the prevailing party, in its decision. If the
nonprevailing party should then fail to comply with such decision, the
reasonable costs of enforcement, including attorney’s fees, shall be paid to the
prevailing party. Such costs shall specifically include any judicial proceeding
to confirm such decision.
     (f) Notices. All notices and other communications given or made pursuant
hereto shall be in writing (including telecopier, facsimile or similar writing)
and shall be deemed to have been duly given or made as of the date delivered,
mailed or sent if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) or sent by telecopier to the parties
at the following addresses or telecopier numbers (or at such other address or
telecopier number for a party as shall be specified by like notice, except that
notices of changes of address or telecopier numbers shall be effective only upon
receipt);
If to Consultant, to him at the following address:
Edward C. Grady
124 2nd Street, Apt. #3
Los Altos, CA 94022
If to the Company, to it at the following address:
Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA 01824
Attn: General Counsel
     (g) Governing Law. This Consulting Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.

-5-



--------------------------------------------------------------------------------



 



     (h) Amendment. This Consulting Agreement may not be amended or modified
except by an instrument in writing signed by the parties hereto.
     (i) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Consulting Agreement and have contributed to its revision, (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Consulting
Agreement, and (iii) the terms and provisions of this Consulting Agreement shall
be construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Consulting Agreement.
     (j) Compliance. The failure of any party hereto to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such terms, covenants or conditions, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such power or right at any other time or
times.
     (k) Headings. The headings contained in this Consulting Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Consulting Agreement.
     (l) Counterparts. This Consulting Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     (m) Survival. Notwithstanding any provision of this Consulting Agreement to
the contrary, the obligations of the Consultant and the Company pursuant to
Sections 4 through 8 hereof, shall each survive termination of this Consulting
Agreement.
     (n) Absence of Duress. Consultant acknowledges that he has been afforded
sufficient time to understand the terms and effects of this Consulting
Agreement, and that the agreements and obligations herein are made voluntarily,
knowingly and without duress, and that neither the Company nor its agents or
representatives have made any representations inconsistent with the provisions
of this Consulting Agreement.
[Signature Page to Follow]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Consultant and the Company’s duly authorized
representative have caused this Consulting Agreement to be executed under seal
as of the day and year first above written, to become effective seven days after
Consultant signs as provided in Paragraph 7(e).

            BROOKS AUTOMATION, INC.
      By:   /s/ Thomas S. Grilk         Sr. Vice President, General Counsel and
Secretary                CONSULTANT:
      /s/ Edward C. Grady       Edward C. Grady           

I, Edward C. Grady, represent and agree that I have carefully read this
Consulting Agreement; that I have been given ample opportunity to consult with
my legal counsel or any other party to the extent, if any, that I desire; and
that I am voluntarily signing by my own free act. This Consulting Agreement
constitutes a voluntary and knowing waiver of rights under the laws and statutes
referenced above.

             
Dated: 9-21, 2007
  /s/ Edward C. Grady    
 
       
 
  Edward C. Grady    

-7-